UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4050



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TYRELLE DEYON JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CR-03-69)


Submitted:   June 9, 2004                  Decided:   June 30, 2004


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry D. Harmon, Jr., Norfolk, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Michael J. Elston, Janet S.
Reincke, Assistant United States Attorneys, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tyrelle Deyon Jones appeals his convictions of one count

of    conspiracy    to    possess     with   intent    to   distribute      and   to

distribute more than fifty grams of cocaine base, in violation of

21 U.S.C. §§ 841, 846 (2000), and four counts of distribution of

cocaine base, in violation of 21 U.S.C. § 841.                We affirm.

            Jones first argues that the district court erred in

denying his Fed. R. Crim. P. 29 motions for judgment of acquittal

because    the    evidence     was    insufficient     to   support   the   jury’s

verdict.    A jury’s verdict must be upheld on appeal if there is

substantial evidence in the record to support it.                     Glasser v.

United States, 315 U.S. 60, 80 (1942).             In determining whether the

evidence in the record is substantial, we view the evidence in the

light most favorable to the Government, and inquire whether there

is evidence that a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.             United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc).             In evaluating the sufficiency

of the evidence, we do not review the credibility of the witnesses,

and   assume     that    the   jury   resolved   all   contradictions       in    the

testimony in favor of the Government.             United States v. Romer, 148

F.3d 359, 364 (4th Cir. 1998).            Our review of the record in this

case convinces us that the evidence was sufficient to support

Jones’ convictions.


                                        - 2 -
           Jones next argues that the district court erred in

denying his motions to withdraw his not guilty plea, to order the

Government   to    withdraw    its   notice   of   prior   convictions   for

sentencing enhancement, and to vacate the jury’s verdict.            Jones

entered into a plea agreement with the Government in which he

agreed to plead guilty to the conspiracy count, and the Government

agreed to dismiss the remaining counts.             At the plea hearing,

however, Jones maintained his innocence, and attempted to enter an

Alford* plea.     The Government refused to accept that plea under the

terms of the plea agreement, and Jones was convicted after a jury

trial.   Jones essentially asserts that because an Alford plea is a

permissible form of a guilty plea, the district court erred in

refusing to accept the plea and subsequently denying his post-trial

motions to resurrect his guilty plea and plea agreement.           We find

this argument without merit.

           Jones does not allege, and the record does not indicate,

any improper motive on the part of the Government in its refusal to

accept an Alford plea.        See generally Corbitt v. New Jersey, 439

U.S. 212, 218-26 (1978) (discussing plea bargaining and permissible

use of sentencing leniency); Bordenkircher v. Hayes, 434 U.S. 357,

363-65 (1978) (same).     Moreover, Jones has no constitutional right

to plead guilty, or to require the court to accept an Alford plea.

Santobello v. New York, 404 U.S. 257, 262 (1971); North Carolina v.


     *
      North Carolina v. Alford, 400 U.S. 25 (1970).

                                     - 3 -
Alford, 400 U.S. 25, 38 n.11 (1970).      We conclude that, because the

Government was completely within its rights to refuse an Alford

plea in satisfaction of the plea agreement, and Jones persisted in

his refusal to admit his guilt, the district court correctly

rejected Jones’ attempted plea and tried the case.

           Accordingly, we affirm Jones’ convictions and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -